ClaeksoN, J.,
concurring: I concur in the conclusion on the sole ground that there was error in the charge on the burden of proof, which is a substantial right.
It will be noted that the issue, unobjeeted to, was: “Is the defendant solely,” etc.
*405In Alexander v. Gibbon, 118 N. C., 796 (798), we find: “It is admitted, as claimed by defendant, that when sole seizin is pleaded, in a proceeding among tenants in common for partition, it becomes substantially an action of ejectment. Huneycutt v. Brooks, 116 N. C., 788. And it then becomes subject to the rules of law applicable to trials in actions of ejectment — that plaintiffs must recover by the strength of their own title, and not on the weakness of defendant’s title.”
The following issues were submitted:
“1. Is the defendant solely seized and the owner and entitled to the possession of the lands described in the complaint, as alleged in the answer ?
“2. Are the plaintiffs and the defendant tenants in common of the lands described in the complaint, as alleged in the complaint?”
Upon these issues the trial court instructed the jury: “These issues go hand in hand and I see no reason to talk about them severally and every reason to talk about them, one in conjunction with the’ other. . . . The burden of these two issues is upon the plaintiffs to satisfy you that the defendant is not sole seized of this property, and to satisfy you that they are tenants in common with the defendant in this tract of land contended for in this action along with the plaintiffs.”
The instruction placing the burden upon the plaintiffs to disprove defendant’s title on the first issue is contrary to accepted doctrine. Ordinarily the burden is upon the' party asserting an affirmative plea to establish it by proof. Hunt v. Eure, 189 N. C., 482, 489, 127 S. E., 593; Speas v. Bank, 188 N. C., 524, 125 S. E., 398. This is true when the defendant in a partition proceeding pleads sole seizin and sole ownership. The defendant’s counsel suggests that his answer may be regarded as merely a plea of non tenent insimul, or a simple denial of the cotenancy; and since the burden was upon the plaintiffs to establish their contention in that respect, and that issue was answered against them, the error, if any, in the instruction on the other issue is harmless. However, while an issue as to the title is not necessarily raised in a partition proceeding, it is raised by a plea of sole seizin, and the subsequent incidents of the trial are those of an action in ejectment. Purvis v. Wilson, 50 N. C., 22; Coltrane v. Laughlin, 157 N. C., 282, 72 S. E., 961; Alexander v. Gibbon, 118 N. C., 796, 24 S. E., 748; Cox v. Lumber Co., 124 N. C., 78, 32 S. E., 381. In such case, upon an issue framed upon defendant’s claim of title, and evidence thereupon, the burden of the issue is upon him. McKeel v. Holloman, 163 N. C., 132, 79 S. E., 445; Lester v. Howard, 173 N. C., 83, 91 S. E., 698.
The court below gave the contentions for both plaintiffs and defendant, which were unobjected to by all of the parties — therefore not subject to exception.
*406In Albritton v. Albritton, 210 N. C., 111 (115), it is said : “An objection to a statement of a contention must be made promptly in order to give tbe court an opportunity to make correction, and if not so made, suck objection will be considered as waived. S. v. Sinodis, 189 N. C., 565 (571).”
The language used by the court below as to the contentions, both pro and con, is usually gleaned from the arguments made before the jury by the litigants on both sides. The repetition by the judge had no undue influence on the jury and should not be held for error, especially when unobjected to at the time. Any other view makes a judge a figure-head.
I think that the contentions in the charge of the court below, made by the able and learned judge, when read as a whole and not disjointedly, are not grounds for a new trial. To sustain this position the main opinion cites S. v. Hart (1923), 186 N. C., 582. That case was decided by a three-to-two decision. I wrote one of the dissenting opinions then, and I am of the same opinion now. I said, at p. 604: “It has been often said by this Court, but I repeat it again: 'Verdicts and judgments are not to be set aside for harmless error, or for mere error and no more. To accomplish this result, it must be made to appear not only that the ruling complained of is erroneous, but also that it is material and prejudicial, amounting to a denial of some substantial right.’ In re Ross, 182 N. C., 477; Burris v. Litaker, 181 N. C., 376; Wilson v. Lumber Co., ante, 56.”
I concur in the conclusion of the court, but not in the opinion for the reasons given.